                            UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


   DELAWARE & HUDSON RAILWAY                            Civil Action No. 1:11-cv-00314 (BJR)
   COMPANY, INC., ET AL.,
                                                        ORDER ON DEFENDANT’S
                                         Plaintiffs,    OBJECTIONS TO PLAINTIFFS’
                                                        COUNTER-DEPOSITION
                v.                                      DESIGNATIONS

   KNOEDLER MANUFACTURERS, INC.

                                     Defendant.



                                         I.     INTRODUCTION

       Now before the Court are Defendant Knoedler’s objections to Plaintiffs’ counter-

deposition designations. Dkt. No. 237.

                                   II.        DISCUSSION

       The rulings below correspond to Knoedler’s objections in Dkt. No. 237. The Court rules

as follows:

              I. Objections to Christine Ward Counter-Deposition Designations. (Dkt. No.

                 235-1)

                 a. Page 47, lines 4-10. Sustained.

                 b. Page 128, lines 24-25; Page 129 lines 1-10. Overruled.

                 c. Page 143, lines 11-14. Overruled.

              II. Objections to Robert Lunday Counter-Deposition Designations (Dkt. No. 235-

                 2)

                 a. Page 45, lines 8-23. Sustained.

                 b. Page 76, lines 19-25; Page 77, lines 1-2. Sustained.
                                                 1
   c. Page 77, lines 11-14. Overruled.

   d. Page 77, lines 16-21. Overruled.

   e. Page 78, lines 4-21. Sustained.

III. Objections to Justin Whyte Counter-Deposition Designations (Dkt. No. 235-4)

   a. Page 55, lines 6-13. Overruled.

   b. Page 56, lines 24-25; Page 57, lines 1-8. Sustained.

   c. Page 67, lines 10-14. Overruled.

   d. Page 72, lines 9-14; Page 73, lines 6, 15-73 (sic). Overruled.

      Page 74, lines 1-9. Sustained.

   e. Page 74, lines 10-24. Sustained.

   f. Page 159, lines 3-9. Overruled.

   g. Page 182, lines 18-22. Sustained.

   h. Page 213, lines 18-25. Overruled.

   i. Page 261, lines 12-25; Page 262, line 1. Overruled.

   j. Page 262, lines 2-12. Overruled.

   k. Page 263, lines 22-25; Page 264, lines 1-12. Overruled.

   l. Page 281, lines 1-9. Overruled.

IV. Objections to Randy Congdon Counter-Deposition Designations (Dkt. No.

   235-6)

   a. Page 29, lines 13-25; Page 30, lines 1-2. Sustained.

   b. Page 59, lines 13-14. Sustained.

   c. Page 62, lines 9-17. Overruled.

   d. Page 78, lines 2-3. Overruled.

                                    2
   e. Page 105, lines 7-15. Overruled.

   f. Page 107, lines 21-25; Page 108, lines 1-7. Overruled.

   g. Page 108, lines 8-22. Overruled.

   h. Page 108, lines 23, 25; Page 109, lines 1-23. Overruled.

   i. Page 110, lines 6-12. Overruled.

   j. Page 110, lines 14-25; Page 111, lines 1-22. Overruled.

   k. Page 111, lines 23-25; Page 112, lines 1-12, 22-25; Page 113, line 1. Sustained.

   l. Page 114, lines 3-11. Overruled.

   m. Page 114, lines 22-25; Page 115, lines 1-12. Overruled.

   n. Page 117, lines 19-25; Page 118, lines 1-4. Overruled.

   o. Page 118, lines 22-25. Overruled.

   p. Page 125, lines 19-21. Sustained.

   q. Page 126, lines 23-25; Page 127, lines 1-2. Sustained.

   r. Page 128, lines 1-5. Sustained.

V. Objections to Dan Weel’s Counter-Deposition Designations (Dkt. No. 235-7)

   a. Page 115, lines 9-18. Sustained.

   b. Page 130, lines 23-25; Page 131, lines 1-22. Sustained.

   c. Page 205, line 25; Page 206, lines 1-8. Overruled.

   d. Page 206, lines 15-21. Overruled.

   e. Page 206, lines 23-25; Page 207, lines 1-2. Overruled.

   f. Page 208, lines 8-15. Sustained.

   g. Page 208, lines 17-21. Sustained.

   h. Page 209, lines 1-24. Sustained.

                                    3
       i. Page 218, lines 23-25; Page 219, lines 1-9. Overruled.

       j. Page 219, lines 23-25; Page 220, lines 1-23. Overruled.

       k. Page 224, lines 16-25; Page 225, lines 1-6. Sustained.

   VI. Objections to Mirek Wierucki Counter-Deposition Designations (Dkt. No. 235-

       8)

       a. Page 108, lines 1-5. Sustained.

            Page 109, lines 1-16. Overruled.

       b. Page 181, lines 21-25; Page 182, lines 1-7. Overruled.

       c. Page 194, lines 10-23. Sustained.

       d. Page 194, lines 24-25; Page 195, lines 1-4. Sustained.

       e. Page 203, lines 203, lines 22-25; Page 204, lines 1-25; Page 205, lines 1-8.

            Overruled.

       f. Page 241, lines 18-20. Sustained.

       g. Page 298, lines 22-25; Page 299, lines 13-25; Page 300, lines 1-4. Sustained.

                               III.   CONCLUSION

The Court rules as stated above.



   Dated this 1st day of November, 2018.




                                            Barbara Jacobs Rothstein
                                            U.S. District Court Judge




                                        4
